Citation Nr: 1230085	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-16 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a deformed duodenal bulb.

2.  Entitlement to service connection for Barrett's esophagus.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for portal gastrophy.

5.  Entitlement to service connection for diverticulosis.

6.  Entitlement to service connection for essential hypertension.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral feet, secondary to service-connected diabetes mellitus, type 2.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in St. Petersburg, Florida, which denied an increased rating for a deformed duodenal bulb and denied service connection for Barrett's esophagus, a hiatal hernia, portal gastrophy, and diverticulosis and from an August 2007 rating decision which denied service connection for essential hypertension and peripheral neuropathy of the feet.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a personal hearing before a Member of the Board at the RO in his July 2008 Form 9.  The Veteran was scheduled for an August 18, 2010 hearing.  He sent a letter which was received by the Board on August 13, 2010 requesting a postponement of the hearing due to undergoing surgery.  As the Veteran requested the postponement prior to the day the hearing was scheduled and provided good cause for his inability to report to the hearing, and has not been provided a hearing in accordance with his request, it is appropriate to remand this case for due process reasons.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


